Citation Nr: 0903982	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an epididymal cyst 
of the right scrotum.

2.  Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1964 and from November 1964 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In October 2007, the Board remanded these issues for 
additional evidentiary development.  The case has since been 
returned to the Board for further appellate action.  

The issue of entitlement to service connection for a 
respiratory disability is addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

The veteran's epididymal cyst is not etiologically related to 
service.


CONCLUSION OF LAW

An epididymal cyst was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in February 2002, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice with respect to the disability rating or 
effective date element of the claim until March 2006, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for this claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for an epididymal cyst of the right scrotum, which 
he alleges first developed in service in 1966.  

The veteran's service treatment records establish that the 
veteran complained of right testicular pain in November 1966.  
He was diagnosed with epididymitis, right, at that time.  An 
entry dated in February 1969 notes that the veteran had had 
pain in his right testis for three days.  A physical 
examination revealed a possible increase in size of the right 
testis.  An October 1971 report notes that the veteran 
complained of swelling, and he reported that he had had this 
condition for the past three or four years.  It was noted 
that the veteran had a long history of genitourinary 
problems, specifically, "epididymitis."  The examiner noted 
an impression of pain in the right testicle, etiology 
unknown.  In March 1972 the veteran complained of pain in 
both testicles, and an impression of "early epididymitis" 
was recorded.  The report of the veteran's separation 
examination from July 1978 indicates that his genitourinary 
system was found to be normal on clinical evaluation.

Post-service medical records from a VA medical center and a 
September 2002 VA examination report reveal that the veteran 
is currently diagnosed with an epididymal cyst of the right 
testicle.  The cyst measures about .25 centimeters in 
diameter, and there is no evidence of any enlargement of 
either testicle, and no tenderness or hernia.

The veteran was afforded another VA examination in August 
2008.  The examiner indicated that he reviewed the veteran's 
claim files.  A physical examination revealed a small oblong 
cyst on the right epididymis measuring 1 centimeter in length 
and .25 centimeters wide.  The veteran was diagnosed with a 
small right epididymal cyst, slightly tender.  The examiner 
opined that there is no known cause of epididymal cysts, and 
he saw no reason to state that the veteran's epididymal cyst 
is related to or due to any active duty military service.  He 
further noted that it is more likely than not that the 
epididymal cyst has nothing to do with his active military 
service.  The cysts simply appear for no reason at all and on 
most occasions require no treatment.

In sum, the medical evidence of record shows that the veteran 
had right testicular symptoms in service, but none of the 
examinations in service showed that he had an epididymal cyst 
and none of the post-service medical evidence links his right 
epididymal cyst to service.  Moreover, the August 2008 VA 
examination report specifically notes that there is no known 
cause of epididymal cysts, and the examiner opined that it is 
less likely than not that the disorder is related the 
veteran's active service.  Thus, service connection for the 
veteran's epididymal cyst is not in order.  

The Board has also considered the veteran's various 
statements.  Although the veteran might sincerely believe 
that epididymal cyst is related to service, as a lay person, 
he is not competent to diagnose an epididymal cyst or to 
provide an opinion concerning its etiology.  In view of the 
absence of any competent evidence linking the condition to 
service and in view of the medical opinion against the claim, 
the Board must conclude that the preponderance of the 
evidence is against the claim.





ORDER

Entitlement to service connection for an epididymal cyst of 
the right scrotum is denied.


REMAND

In an October 2007 remand, the Board directed that the 
veteran be afforded a VA examination to determine the nature 
and etiology of the veteran's claimed respiratory disorder.  
The examiner was to provided an opinion with respect to each 
currently present respiratory disorder as to whether there is 
a 50 percent or better probability that the disorder is 
related to the veteran's military service.

In response to this remand, the veteran was afforded a VA 
examination in August 2008.  The examiner diagnosed chronic 
obstructive pulmonary disease but failed to provide an 
opinion concerning its etiology.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The claims folders should be returned 
to the August 2008 examiner.  The 
examiner should be requested to review 
the claims files and then provide an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's chronic obstructive pulmonary 
disease originated during his military 
service or is otherwise etiologically 
related to his military service on a 
basis other than his use of tobacco 
products during such service.  The 
rationale for all opinions must also be 
expressed.

If the August  2008 examiner is 
unavailable, the claims folders should be 
forwarded to another physician with 
appropriate expertise, who should be 
requested to provide the required opinion 
with supporting rationale.

2.  The RO or the AMC should also 
undertake any other 
development it determines to be 
warranted.

3.  The RO or the AMC should then 
readjudicate the claim for service 
connection for a respiratory disability.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)






of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


